United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 5, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 03-20223
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOHN HARVEY JOHNSON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-02-CR-37-ALL
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Counsel appointed for defendant John Harvey Johnson has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).   Johnson has filed a

response in which he argues that his guilty plea was involuntary,

his trial counsel was ineffective, and the district court abused

its discretion.   We decline to address the ineffective assistance




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20223
                                 -2-

claims raised by Johnson in this proceeding.      See United States

v. Brewster, 137 F.3d 853, 859 (5th Cir. 1998).

     Our independent review of counsel's brief, Johnson's

response, and the record discloses no nonfrivolous issues for

appeal.   Counsel's motion for leave to withdraw is GRANTED.

Counsel is excused from further responsibilities, and the appeal

is DISMISSED.   See 5TH CIR. R. 42.2.    Because there is no

nonfrivolous issue for appeal, Johnson's motion for the

appointment of counsel is DENIED.       Cf. United States v. Wagner,

158 F.3d 901, 902-03 (5th Cir. 1998).

     ANDERS MOTION GRANTED; APPEAL DISMISSED; MOTION FOR THE

APPOINTMENT OF COUNSEL DENIED.